Case 2:19-cv-18715-WJM-MF Document 1 Filed 10/04/19 Page 1 of 11 PagelD: 1
$8.44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I hey BLAINT ere et al.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Susan A. Murray, Esq. - Freedman & Lorry, P.C.

1601 Market St., Suite 1500, Philadelphia, PA 19103
smurray@freedmanilorry.com, (215) 931-2506

Union County

WW EEAaAOg nc.

County of Residence of First Listed Defendant
(IN ULS. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (/f Known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION ¢Ptace an “x” in One Box Only) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plamufy
(For Diversity Cases Only) and One Box for Defendant)
91 US. Government %3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 QO 1 Incorporated or Principal Place o4 O4
of Business In This State
O02 US. Government 04 Diversity Citizen of Another State O 2 GQ 2 Incorporated and Principal Place go5 o8
Defendant (indicate Citizenship of Parties in tem {Il) of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation 06 O6
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Dnig Related Seizure 0 422 Appeal 28 USC 138 0 375 Fatse Claims Act
9 120 Marine © 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal © 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability 3 690 Other 28 USC 157 3729a))
7 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal O 835 Patent - Abbreviated O 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR __. 1 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle 0 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395) OG 490 Cable/Sat TV
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act v O 862 Black Lung (923) G 850 Securities‘Commodities’
© 190 Other Contract Product Liability 0 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405{g)) Exchange
OG 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XV1 O 890 Other Statutory Actions
O 196 Franchise Injury O 385 Property Damage O 740 Railway Labor Act 865 RSI (405(g)) GF 891 Agricultural Acts
© 362 Personal Injury - Product Liability 0 751 Family and Medical ~ O 893 Environmental Matters
_ Medical Malpractice Leave Act 0 895 Freedom of Infonnation
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [C0 790 Other Labor Litigation , FEDERAL TAX SUITS Act
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: & 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff O 896 Arbitration
O 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
3 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate DO 871 IRS—Third Party ActReview or Appeal of
0) 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O 530 General © 950 Constitutionality of
0 290 All Other Real Property 0 445 Amer. w/Disabilities -|Q 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
O 446 Amer. w/Disabilities -]O 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education O 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

XI Original

Proceeding

O02 Removed from
State Court

O 3° Remanded from
Appellate Court

a4

Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Reopened Another District Litigation - Litigation -
(spectfy) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Dv sot cite jurisdictional statutes untess diversity}.
29 USC 1132 and 1145

Brief description of cause:

Collection of contractually obligated contributions owed to the benefit funds

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL REQUESTEDIN 0 CHECKHE THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes  INo
VIII. RELATED CASE(S)
AY Stree a):
IF ANY (See msiructons:  DNGE DOCKET NUMBER
DATE SIGN F ATTORNEY OF RECOR
10/04/2019 7.
FOR OFFICE USE ONLY ‘“
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-18715-WJM-MF Document1 Filed 10/04/19 Page 2 of 11 PagelD: 2

FREEDMAN AND LORRY, P.C.

BY: SUSAN A. MURRAY, ESQUIRE

(SM-7713)

1601 Market Street, 15" Floor

Philadelphia, PA 19103

(215) 931-2506 Attorneys for Plaintiffs

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

ITPEU PENSION FUND, by and through its : CIVIL ACTION
Board of Trustees, Co-Chairmen DENNIS :

ARRINGTON and JERRY BOWDEN

216 North Ave. East, 24 Fl.

Cranford, NJ 07016

and

ITPEU HEALTH AND WELFARE FUND, by and :
Through its Board of Trustees, Co-Chairmen ;
DENNIS ARRINGTON and HAROLD E.
GELBER
25 Chatham Center South, Suite 100
Savannah, GA 31405

Plaintiffs,

v.
WW CONTRACTORS, INC.
115 W. Mulberry Street
Baltimore, MD 21201 :
Defendant. :

COMPLAINT
Plaintiffs, by undersigned counsel, complain about Defendant as follows:

JURISDICTION

1. This Court has jurisdiction over the subject matter of this action under LMRA 29

U.S.C. §185(a), ERISA 29 U.S.C. § 1132 and 29 U.S.C. §1145 and the pendent jurisdiction of the

Court.
Case 2:19-cv-18715-WJM-MF Document1 Filed 10/04/19 Page 3 of 11 PagelD: 3

2. A copy of this Complaint has been served on the Secretary of Labor and the

Secretary of Treasury of the United States by certified mail.

VENUE
3, Venue lies in the United States District Court for the District of New Jersey under
29 U.S.C. §§ 185(a) or 1132(e)(2).
PARTIES

4, Plaintiff, ITPEU Pension Fund by and through its Board of Trustees, Co-Chairmen
Dennis Arrington and Jerry Bowden (‘‘Pension Fund”) is a trust fund established under 29 U.S.C.
§ 186(c)(5) and “multiemployer plans” and “Employee benefit plans” within the meaning of 29
U.S.C. § 1002(37), (2), and (3). Dennis Arrington and Jerry Bowden are trustees and fiduciaries
with respect to the Pension Fund within the meaning of 29 U.S.C.§ 1002 (21). They are authorized
to bring this action on behalf of all Trustees of the Pension Fund. The Pension Fund is
administered in the District of New Jersey, at the address listed in the caption.

5. Plaintiff, ITPEU Health and Welfare Fund by and through its Board of Trustees,
Co-Chairmen Dennis Arrington and Harold E. Gelber (“Welfare Fund” hereinafter, with Plaintiffs
collectively called the “Funds”) is a trust fund established under 29 U.S.C. § 186(c)(5) and
‘“multiemployer plans” and “Employee benefit plans” within the meaning of 29 U.S.C. § 1002(37),
(1), and (3). Dennis Arrington and Harold E. Gelber are trustees and fiduciaries with respect to
the Welfare Fund within the meaning of 29 U.S.C.§ 1002 (21). They are authorized to bring this
action on behalf of all Trustees of the Welfare Fund. The Welfare Fund is administered at the

address listed in the caption.
Case 2:19-cv-18715-WJM-MF Document1 Filed 10/04/19 Page 4 of 11 PagelD: 4

6. Defendant WW Contractors, Inc. (hereinafter referred to as the “Employer” or
“Defendant”) is an employer in an industry affecting commerce within the meaning of 29 U.S.C.
§§ 152 (2), (6) and (7), 1002(5), (11) and (12) with a business address as listed in the caption.

FACTS

7. At all times relevant to this action, the Defendant was party to a collective
bargaining agreement(s) with the ITPEU, OPIEU Local 4873, AFL-CIO (singly or jointly, “Labor
Contract”). A true and correct copy of the Labor Contract is hereto attached as Exhibit “1.”

8. The Employer also signed or agreed to abide by the terms of the Declaration of
Trust for each of the Funds as from time to time amended (“Trust Agreements”), creating the
Funds, made between certain employers and employee representatives in an industry affecting
interstate commerce to promote stable and peaceful labor relations.

9. Under the Labor Contract or Trust Agreement, the Employer agreed:

(a) To make full and timely payments on a monthly basis to the Funds;

(b) —_ To file monthly remittance reports with the Funds detailing all employees
or work for which contributions were required under the Labor Contract or Trust Agreement;

(c) To produce, upon request by the Funds, all books and records deemed
necessary to conduct an audit of the Employer’s corporate records concerning its obligations to
the Funds; and

(d) To pay interest and liquidated damages and all costs of litigation, including
attorneys’ fees, expended by the Funds to collect any amounts due as a consequence of the
Employer’s failure to comply with its contractual obligations described in Subparagraphs (a), (b)

and (c).
Case 2:19-cv-18715-WJM-MF Document1 Filed 10/04/19 Page 5 of 11 PagelD: 5

10. The Employer failed to submit contributions and remittance reports to the Pension
Fund for June 2019 and July 2019. On September 3, 2019, Fund Counsel sent a demand letter to
the Employer on behalf of the Pension Fund. The Employer did not respond to the letter. On
September 13, 2019, Fund Counsel sent a second notice demand letter to the Employer on behalf
of the Pension Fund. The Employer did not respond to the letter. A true and correct copy of the
September 3, 2019 letter is hereto attached as Exhibit ‘2.’ A true and correct copy of the September
13, 2019 letter is hereto attached as Exhibit ‘3.’

11. On September 23, 2019, Fund Counsel sent a final notice demand letter on behalf
of the Pension Fund. At this point, the contribution and remittance report for August 2019 was
also owed. The letters demanded payment within ten days of the date of the letter. To date, the
Pension Fund has not received payment of the outstanding contributions or the corresponding
remittance reports. Based upon monthly contributions made in previous months, the Employer
owes the Pension Fund an estimated amount of $29,100.00 in contributions for the months of June
2019, July 2019, and August 2019, plus liquidated damages, interest for this time period, and
ongoing interest. A true and correct copy of the September 23, 2019 letter is hereto attached as
Exhibit ‘4.’

12. The Employer paid contributions to the Pension Fund late for the months of July,
2018, October 2018, December 2018, January 2019, February 2019, March 2019, and April 2019
accruing interest in the amount of $2,146.91 which is outstanding. Interest was calculated from
the date payment of the contribution was due to the date of actual payment. An itemization of the
accrued interest due to the Pension Fund is attached as Exhibit ‘5.’

13. The Employer failed to submit contributions and remittance reports to the Welfare

Fund for July 2019 and August 2019. On September 23, 2019, Fund Counsel sent a demand letter
Case 2:19-cv-18715-WJM-MF Document1 Filed 10/04/19 Page 6 of 11 PagelD: 6

to the Employer on behalf of the Welfare Fund. The Employer did not respond to the letter. To
date, the Welfare Fund has not received payment of the outstanding contributions or the
corresponding remittance reports. Based upon the monthly contributions made in previous
months, the Employer owes the Welfare Fund an estimated amount of $49,680.00 in contributions
for the months of July 2019 and August 2019, plus liquidated damages, interest for this time period,
and ongoing interest. A true and correct copy of the September 23, 2019 letter is hereto attached
as Exhibit ‘6.’

14. | Employer paid contributions to the Welfare Fund late for the months of February
2019, March 2019, April 2019, and May 2019 accruing interest in the amount of $2,745.61 which
is outstanding. Interest was calculated from the date payment of the contribution was due to the
date of actual payment. True and correct copies of interest letters sent to the Employer from the
Welfare Fund is attached as Exhibit ‘7.’

COUNT I
CONTRIBUTIONS UNDER CONTRACT - SUM CERTAIN

15. The allegations of Paragraphs | through 14 are incorporated by reference as if fully
restated.

16. | The Employer owes the Pension Fund an estimated amount of at least $29,100.00,
due under the Labor Contract in contributions. This estimate is based upon the average monthly
contribution amount.

17. | The Employer owes the Pension Fund the sum of $2,146.91 in interest demanded
but not paid for the months of July 2018, October 2018, December 2018, January 2019, February

2019, March 2019, and April 2019.
Case 2:19-cv-18715-WJM-MF Document1 Filed 10/04/19 Page 7 of 11 PagelD: 7

18. The Employer owes the Welfare Fund an estimated amount of at least $49,680.00,
due under the Labor Contract in contributions. This estimate is based upon the average monthly
contribution amount.

19. The Employer owes the Welfare fund the sum of $2,745.61 in interest demanded
but not paid for the months of December 2018, January 2019, February 2019, March 2019, April
2019, and June 2019.

WHEREFORE, Plaintiffs ask that the Court:

(1) Enter judgment against the Employer and in favor of the Pension Fund for at least
$31,246.91 for the above stated contribution and interest and in favor of the Welfare Fund for at
least $52,425.61 for the above stated contribution and interest, plus any delinquencies incurred
during the pendency of this action, together with liquidated damages, interest and costs, including
reasonable attorneys’ fees incurred in this action or the collection or enforcement of any judgment
as provided in the Labor Contract or Trust Agreement.

(2) Grant such other or further relief, legal or equitable, as may be just, necessary or
appropriate.

COUNT II
CONTRIBUTIONS UNDER ERISA —- SUM CERTAIN

20. ‘The allegations of Paragraphs | through 19 are incorporated by reference as if fully
restated.

21. The Employer has failed to pay contributions to the Funds in violation of 29 U.S.C.
§1145,

22. | The Employer owes the Pension Fund at least the sum of $29,100.00 as well as the
Welfare Fund at least the sum of $49,680.00 in contributions plus interest, and liquidated damages

due under the Labor Contract. This estimate is based upon the average monthly contribution
Case 2:19-cv-18715-WJM-MF Document1 Filed 10/04/19 Page 8 of 11 PagelD: 8

amount. In addition, Employer has failed to submit remittance reports in violation of the labor
contract and trust agreements.

WHEREFORE, Plaintiffs ask that the Court:

(1) Enter judgment against the Employer and in favor of the Pension Fund for at least
$29,100.00 in contributions and in favor of the Welfare Fund for at least $49,680.00 in
contributions plus any additional contributions incurred during the pendency of this action,
together with interest, liquidated damages provided by the documents governing the Funds or
ERISA 29 U.S.C. §1132(g)(2) and reasonable attorneys’ fees and costs incurred in this action or
the collection or enforcement of any judgment.

(2) Grant such other or further relief, legal or equitable, as may be just, necessary, or
appropriate.

COUNT III
AUDIT

23. The allegations of Paragraphs 1 through 22 are incorporated by reference as if fully
restated.

24. The Employer is obligated to permit the Funds to audit the Employer’s records and
to cooperate in determining the contributions due the Funds.

25. The amount of contributions the Employer is required to pay to the Funds is based
upon hours worked and wages paid to employees performing work covered by the Labor Contract.

26. The Funds are without sufficient information or knowledge to plead the precise
nature, extent and amount of the Employer’s delinquency since the books, records and information
necessary to determine this liability are in the exclusive possession, custody and control or
knowledge of the Employer. In addition, an audit is warranted due to the chronic late payments

made by the Employer.
Case 2:19-cv-18715-WJM-MF Document1 Filed 10/04/19 Page 9 of 11 PagelD: 9

27. Computation of the precise amount of an employer’s delinquency is normally
achieved by an audit of the employer’s books and records and/or calculated from contractually
required remittance reports submitted by the employer.

28. The Employer is required by the Labor Contract, Trust Agreements or applicable
law to permit the Funds to audit its records and to cooperate in determining the contributions due
the Funds. The Funds are seeking a compliance audit for the period of 2018 to the present due to
chronic late payments.

29. The Funds have no adequate remedy at law for the calculation of any damages
suffered as a result of the Employer’s failure to cooperate.

30. All conditions precedent to equitable relief have been satisfied.

WHEREFORE, Plaintiffs ask that the Court:

(a) Enjoin the Employer, the Employer’s officers, agents, servants, employees,
attorneys and all others in active concert or participation with it to permit an audit of all records
under the actual or constructive control of the Employer and, in the absence of records, to cooperate
in alternative methods for the determination of work for which contributions are due, and;

(b) Grant such other or further relief, legal or equitable, as is just, necessary or
appropriate.

COUNT IV
CONTRIBUTIONS UNDER CONTRACT AFTER AUDIT

31. The allegations of Paragraphs 1 through 30 are incorporated by reference as if fully
restated.

32. On information and belief, the Employer has failed to make contributions to the
Funds as required by its Labor Contract or Trust Agreements in a period not barred by any

applicable statute of limitations or similar bar.
Case 2:19-cv-18715-WJM-MF Document1 Filed 10/04/19 Page 10 of 11 PagelD: 10

33. On information and belief, the Funds have been damaged by the failure of the
Employer to make contributions as required by its Labor Contract or Trust Agreements.

WHEREFORE, Plaintiffs ask that the Court:

(a) After an audit, enter judgment against the Employer in favor of the Funds for the
amount of contributions found due and owing by an audit together with liquidated damages,
interest and costs, including reasonable attorneys’ fees incurred in this action or the collection and
enforcement of any judgment, as provided in the Labor Contract or Trust Agreements.

(b) Grant such other or further relief, legal or equitable, as may be just, necessary or
appropriate.

COUNT V
CONTRIBUTIONS UNDER ERISA AFTER AUDIT

34. The allegations of Paragraph 1 through 33 are incorporated by reference as if fully
restated.

35. On information and belief, the Employer has failed to make contributions to the
Funds in violation of 29 U.S.C. § 1145 in a period not barred by an applicable statute of limitations
or similar bar.

36. The Plaintiffs are without sufficient information or knowledge to plead the precise
nature, extent and amount of the Employer’s delinquency since the books, records and information
necessary to determine this liability are in the possession, control or knowledge of the Employer.

37. On information and belief, the Funds have been damaged by the Employer’s
violation of 29 U.S.C. §1145.

WHEREFORE, Plaintiffs ask that the Court:

(a) After an audit, enter judgment against the Employer in favor of the Funds for

contributions found due and owing by the audit, together with interest at the rate prescribed by 26
Case 2:19-cv-18715-WJM-MF Document1 Filed 10/04/19 Page 11 of 11 PagelD: 11

U.S.C. §6621 from the due date for payment until the date of actual payment, liquidated damages
equal to the greater of the interest on the unpaid contributions or liquidated damages provided by
the plan document or statute and reasonable attorneys’ fees and costs incurred in this action and in
connection with any proceedings to enforce or collect any judgment.
(b) Grant such other or further relief, legal or equitable, as may be just, necessary or
appropriate.
Respectfully submitted,

FREEDMAN AND LORRY, P.C.

v So Ary

SUSAN A. MURRAY, EEgURE
Attorneys for Plaintiffs
Date: October 4, 2019

10
